340 F.2d 319
FLORIDA EAST COAST RAILWAY COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 22134.
United States Court of Appeals Fifth Circuit.
Jan. 26, 1965.

William B. Devaney, Washington, D.C., Allan Milledge, neal Rutledge, Miami, Fla., J. Turner Butler, Jacksonville, Fla., for appellant.
William J. Hamilton, Jr., Asst. U.S. Atty., Jacksonville, Fla., Sherman L. Cohn, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before BROWN, GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
The Motion of Appellant, Florida East Coast Railway Company, for stay pending appeal from the Orders of October 30 and December 3, 1964, having been heard and considered upon oral argument and briefs on December 8, 1964, is hereby denied.